SULLIVAN, J.,
Dissenting. — I am unable to concur in the conclusion reached by my associates. While a bridge is a highway under our law, it seems to me that there is a clear distinction between the rights of land owners abutting on the streets of a town or city and the rights of land owners abutting on a bridge. Bridges necessarily require different and more careful protection from fire and other elements than the ordinary street, and most of the bridges of the state are only of sufficient width to permit vehicles to pass each other, and I do not think that the owners of property abutting on a bridge have that “special and peculiar right,” referred to in the opinion of the majority, to the use of the bridge that abutting property land owners have on the ordinary street or highway.
In my view of the matter, the abutting land owners to a. bridge have the same rights as the public to use such bridge, but they have no right to establish business houses along such *761bridge, cut the railing thereof, connect their business houses with the bridge and conduct business therein.
The judgment of the lower court ought to be reversed.